UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6423



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHANNON DERRELL WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:02-cr-00085-JRS-AL; 3:05-cv-00100-JRS)


Submitted:   July 28, 2006                 Decided:   August 24, 2006


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shannon Derrell Williams, Appellant Pro Se. David T. Maguire,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Shannon Derrell Williams seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and subsequent motion to reconsider pursuant to Fed. R. Civ. P. 59.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that   reasonable     jurists       would    find    that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented      in   the

materials      before   the    court    and    argument    would   not     aid   the

decisional process.



                                                                          DISMISSED




                                       - 2 -